DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 09/30/2019.  With entry of the concurrently filed preliminary amendment, claims 1-12 are currently pending and under examination herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) accompanying the application papers is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing/transmission of this Office action. 

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
	With respect to Claims 1 and 6, the Office considers the preamble terminology "additive for an epoxy adhesive, ..." to be a statement of intended use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  See Pitney Bowes, Inc., v. Hewlett-Packard Co., 182 F,3d 1238, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir, 1939) and MPEP 2111.02(II).  

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, the recitation “cross-linker includes a diacrylate-based compound or a dimethacrylate-based compound” (see lines 5-6) appears to require the inclusion of a diacrylate-based compound or a dimethacrylate-based compound in the cross-linker.  However, the specification disclosure provides evidence that this is not necessarily the case.  See, for instance, sample 1-1, which describes the preparation of “[a] star polymer … according to an embodiment of the present disclosure” wherein divinylbenzene is utilized as the sole cross-linker for forming the star-shaped polymer (cf., Spec., [0071]-[0072]).  The described preparation is inconsistent with the above-cited recitation and thus creates uncertainty as to the effective scope of cross-linkers encompassed by claims 1-3 and 7-12.  In particular, it is unclear whether a cross-linker that includes neither a diacrylate-based compound nor a dimethacrylate-based compound but only divinyl benzene falls within the ambit of the rejected claims.  See MPEP 2173.03 (inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty).  For purposes of substantive examination, the Office is giving claim 1 the broadest reasonable interpretation consistent with the supporting disclosure – that is, as inclusive of a cross-linker that includes any one of divinyl benzene, a diacrylate-based compound or a dimethacrylate-based compound.  However, clarification and appropriate correction is required.  

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al (JACS 2006, 128, 15111-15113).
Regarding Claims 1 and 2, Gao et al describe a specific species of the instant additive comprising a star-shaped star polymer having a core/shell structure (see page 15111, 1st para and Scheme 1 – MM method).  As per claim 1, the described star polymer is formed via ATRP between an arm-polymer and a cross-linker, wherein the arm-polymer includes a polyacrylate having one halogenated terminal and a cross-linker (id., Primary macroinitiator (MI) with -Br terminal and divinylbenzene (DVB), per claim 2), wherein the core includes a polymer resulting from polymerization of the cross-linker, and a portion of the arm-polymer constitutes the shell (see pages 15111-15112, bridging paragraph describing star polymer (polyBA)n – polyDVB, where polyDVB represents the core of the star and n is average number of polyBA arms per star molecule; and Scheme 2, depicting star-linear reaction product structure). The description in a reference of a single embodiment of broadly claimed subject matter constitutes a description of the invention for anticipation purposes.  In re Luckach, 169 USPQ 795 (CCPA 1971).
	Regarding Claim 3, Gao et al further describe the claimed feature wherein the cross-linker includes divinyl benzene (DVB), wherein a molar ratio between the DVB used for formation of the core and the arm-polymer is in a range of 6:1 to 10:1, specifically 6:1 ([DVB]0/[polyBA MM]0; see pages 15112-15113, bridging paragraph and Figure 3).  	 

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matyjaszewski et al (US 7825199 B1).  
	Regarding Claims 1 and 2, Matyjaszewski et al describe specific species of the instant additive comprising a star-shaped star polymer having a core/shell structure (see col. 25, line 60 et seq. and col. 26, Scheme 5 – Arm First Star Coupling and Star-Star Coupling products).  As per claim 1, the described star polymer is formed via ATRP between an arm-polymer and a cross-linker, wherein the arm-polymer includes a polyacrylate having one halogenated terminal and a cross-linker (PtBA macroinitiator with Br ω-functionality reacted via ATRP with divinylbenzene (DVB) [per claim 2] or 1,4-butanediol diacrylate (BDDA); see Example 31b in cols. 79-82), wherein the core includes a polymer resulting from polymerization of the cross-linker, and a portion of the arm-polymer constitutes the shell (see col. 81, lines 42-49).  
	Regarding Claim 3, Matyjaszewski et al further describe the claimed feature wherein the cross-linker includes divinyl benzene (DVB), wherein a molar ratio between the DVB used for formation of the core and the arm-polymer is in a range of 6:1 to 10:1, specifically a 10:1 DVB/PtBA ratio (see col. 80, lines 42-43). 
	Regarding Claim 6, Matyjaszewski et al describe specific species of the instant additive comprising: 
a core including a polymer of a diacrylate-based compound or a dimethacrylate-based compound (e.g., 1,4-butane diol acrylate coupled core polymers; see col. 25, line 60 et seq. and cols. 79-82, Example 31b); and  
a shell connected to the core, wherein the shell is formed of a linear polymer of polyacrylate, wherein the linear polymer extends from a surface of the core radially and outwardly (see col. 26, Scheme 5 depicting multi-arm core polymer structures where linear polymer chains extend from a surface of the core(s) radially and outwardly; and Example 31b, especially col. 80, line 8 et seq.). 

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatada et al (J. Macromol. Sci. – Pure Appl. Chem., A39(8), 801-814 (2002).  
Regarding Claim 6, Hatada et al describe species of the instant additive comprising: 
a core including a polymer of a diacrylate-based compound or a dimethacrylate-based compound (star-shaped polymer with stereoregular poly(methyl methacrylate) arms and crosslinked dimethacrylate core; see Abstract and pages 804-807 and 809-813); and 
a shell connected to the core, wherein the shell is formed of a linear polymer of polyacrylate, wherein the linear polymer extends from a surface of the core radially and outwardly (see page 802, 1st paragraph (noting that reactions of living polymers with divinyl monomers such as DVB and EGDMA gives star-shaped polymers with linear arms radiating out from a highly crosslinked core formed by crosslinking reaction involving a divinyl compound) and 4th paragraph (describing synthesis of star polymers with stereoregular PMMA arms by using the it- (isotactic) and st- (syndiotactic) PMMA living anions as precursor polymers for star arms and EGDMA or BDDMAA as core-forming monomer).  

Claim Rejections – 35 U.S.C. 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Matyjaszewski et al (US 7825199 B1).  
Regarding Claim 5, Matyjaszewski et al disclose the additive of claim 1 as discussed above. Matyjaszewski et al does not directly disclose the claimed feature wherein the core has a diameter of 5 nm to 100 nm.  However, Example 31b thereof details a synthesis of star polymers wherein the star polymer is formed via ATRP between a polyacrylate having one halogenated terminal and DVB (as coupling reagent) using the same catalyst components (CuBr/PMDETA) and organic solvent (anisole), and under substantially similar reaction conditions as in embodiments of the present invention (cf., Spec., [0070]-[0072]: Preparation of sample 1-1).  The Office therefore takes the position that one of ordinary skill in the art at the time of filing would have expected that the core diameter of the star polymers produced by the aforementioned synthesis would not be materially different from that of the claimed additive.  As per MPEP 2112, “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…” as that required with respect to product-by-process claims. In re Fitzgerald, 205 USPQ 594, 596 (CCPA 1980).  Further, when there is sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The burden here is therefore shifted to applicant to prove that the structural parameter used to define the additive of claim 5 would not be present in the star polymers synthesized as per Matyjaszewski et al. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JP 2013241479A (‘JP ‘479’) is cited as pertinent to a curable resin composition comprising (A) component: epoxy resin, (B) component: epoxy curing agent, (C) component: (meth)acrylic acid ester having at least one reactive group selected from a (meth)acryloyl group, a crosslinkable silyl group and an alkenyl group at one or both molecular terminals, (D) component: core-shell copolymer (note 2nd and 3rd pages of corresponding machine translation).  The core-shell copolymer (D) is obtained by forming a shell layer (D-2) by polymerizing one or more vinyl monomers in the present of the core portion (D-1) (id., 5th page), which is distinct from the instant additive wherein a star-shaped star polymer is form via ATRP between an arm-polymer and a cross-linker (per present claim 1).  Further, JP ‘479 is silent as to providing a core/shell structure as presently claimed, wherein the core includes a polymer resulting from polymerization of a diacrylate-based compound or a dimethacrylate-based compound, the arm-polymer includes a polyacrylate having one halogenated terminal, and a portion of the arm-polymer constitutes the shell. 


Allowable Subject Matter
Claim 4 is objected to objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
Claims 7-12 would be allowable if amended or rewritten to overcome the rejection under 35 U.S.C. 112 set forth in this Office action and to include all the limitations of the base claim and any intervening claim.
The closest prior art to Gao et al, Matyjaszewski et al, Hatada et al and JP ‘479, discussed above, does not describe the inventions of instant claims 4 and 7-12, or provide proper rationale to modify their respective inventions into the invention of instant claim 4 or any of claims 7-12.     

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/08-09-22